Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regards to 35 U.S.C. 112(f) means plus function interpretation, the applicant has
amended the claims to cancel the means plus function language and hence the 35 U.S.C. 112(f)
claim interpretation has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 7 recites the limitation, “wherein a film quality of the thin film

includes at least one of a wet etching rate, a film stress and a refractive index.  In fact, these are tests not related to the process of film formation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063).
Referring to paragraphs [0085]-[0147], Figures 1, 15, and 23, Ehata discloses a film forming apparatus comprising: a vacuum-evacuable processing chamber 10 (par.[0085]); a lower electrode 9 on which a target substrate to be processed is mounted in the processing chamber (par.[0087]); an upper electrode 1 disposed to face the lower electrode in the processing chamber (par.[0085]); a shower head 4 in including a plurality of gas injection holes and configured to supply a film forming source gas for forming into plasma to a processing space between the upper electrode and the lower electrode (Note. A gas source is supplied from outside.-Fig. 23,  [par.[0087]); a voltage application unit including a high frequency power supply 12 and a DC power supply 13 and configured to apply a voltage outputted from at least one of the high frequency power supply and the DC power supply to the upper electrode (par.[0085]).
Ehata et al. is silent on a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and a controller including a microcomputer and configure to control a film quality of a thin film during formation of the thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage  by controlling the first and second on/off switches
Referring to Figure 1, Ehata shows that it is known to use a switch 11 between AC and DC power supplies.  Furthermore, as seen in Figure 19 below, Ehata shows that a component 15 In re Fout, 675 F.2D 297, 213 USPQ 532 (CCPA 1982)  See MPEP 2144.06 II.  The resulting apparatus of Ehata would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply.

    PNG
    media_image1.png
    340
    506
    media_image1.png
    Greyscale


The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al. would yield a first on/off switch connected to the high frequency power supply; a second on/off switch connected to the DC power supply; and  a controller including a microcomputer and configure to control a film quality of a thin film during formation of the thin film by selectively switch the voltage outputted from the voltage application unit to the upper electrode among a high frequency voltage outputted from the high frequency power supply, a DC voltage outputted from the DC power supply, and a superimposed voltage in which the DC voltage is superimposed with the high frequency voltage  by controlling the first and second on/off switches
With respect to claim 3, the film forming apparatus of Ehata further includes wherein the DC voltage outputted from the DC power supply is a pulsed DC voltage (par.[0085]).
.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1, 3, and 7 above, and further in view of Shimono et al. (J.P. 11-031685A).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach an impedance control circuit connected between the lower electrode and the ground.
	Referring to Figures 1-2 and the abstract, Shimono et al. teach a film forming apparatus further comprising:  an impedance control circuit 7 connected between the lower electrode 3 and the ground in order to control an electric field and to change the generation range of plasma.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ehata in view of Yang et al. or Nakayama et al. to include 
	With respect to claim 4, the film forming apparatus of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. further includes wherein the DC voltage outputted from the DC power supply 13 is a pulsed DC voltage (Ehata-par.[0085]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063) as applied to claims 1, 3, and 7 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Yang et al. or Nakayama et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma. The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al., and Koshimizu et al. would yield the DC voltage outputted from the DC power supply is a constant voltage.
s 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehata (J.P. 2004-158247A) in view of Yang et al. (U.S. 2014/0057477) or Nakayama et al. (U.S. 2018/0076063), and Shimono et al. (J.P. 11-031685A) as applied to claims 2 and 4 above, and further in view of Koshimizu et al. (U.S. 2008/0053817).
	The teachings of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. have been discussed above.
	Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. fail to teach wherein the DC voltage outputted from the DC power supply is a constant voltage.
	Referring to Figure 1 and paragraphs [0030], [0035], Koshimizu et al. teach that it is conventionally known in the art for the DC voltage outputted from the DC power supply 22 to be a constant voltage in order to achieve uniform plasma.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the DC power supply of Ehata in view of Yang et al. or Nakayama et al., and Shimono et al. to be a constant voltage as taught by Koshimizu et al. since it is an alternate means to achieve uniform plasma.  The resulting apparatus of Ehata in view of Yang et al. or Nakayama et al., Shimono et al. and Koshimizu et al. would yield the DC voltage outputted from the DC power supply is a constant voltage.
Response to Arguments
Applicant’s arguments have been considered but are moot because new references Yang et al.’447 and Nakayama et al.’063 teach a controller for selectively switching high frequency and DC power supplies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himori et al.’677, Park’694, Koshiishi et al.’247, Sasamura et al.’118, and Sakamoto et al.’278 teach selectively switching high frequency and DC power supplies on and off. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716